Citation Nr: 0900200	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to June 1979, 
and from June 1982 to October 1983, with additional service 
in the National Guard.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Based on comments made by the veteran's treating psychiatrist 
in a September 2005 letter, a claim for a total rating based 
on individual unemployability (TDIU) is suggested.  However, 
this issue has not been previously adjudicated and is 
referred to the RO for further consideration.

The issue of entitlement to service connection for a right 
shoulder disorder, claimed as secondary to a service-
connected left knee disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A currently-diagnosed depressive disorder is attributed to a 
service-connected left knee disability.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a depressive 
disorder is proximately due to or the result of a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, in order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board finds that the requirements for a grant of 
secondary service connection have been met with respect to 
the depressive disorder claim, as will be explained below.

A November 2005 VA examination revealed a diagnosis of a 
depressive disorder.  Thus, current disability is 
established. Further, there is no dispute that the veteran is 
service-connected for a left knee disability.  Finally, the 
weight of the competent medical evidence indicates that his 
depressive disorder is proximately due to the service-
connected left knee disability.  

In support of the claim, the veteran submitted a September 
2005 letter from his private psychiatrist to the effect that 
the veteran "suffer(ed) from major depression and anxiety 
since he was affected and received trauma on his left knee."  
In a letter also dated in September 2005, a private internist 
indicated that the veteran had a history of major depression 
and trauma to his left knee.  

The physician further stated that as a consequence of the 
veteran's functional limitations, his mood, character and 
thought had deteriorated, leading him to experience severe 
depression and a state of anxiety that did not allow him to 
perform normal activities. A June 2007 letter, from the same 
physician, further discussed the connection between the 
veteran's left knee disability and his deteriorating mental 
status.  

In an undated letter received by the Board in March 2008, a 
private physician reflected that he had reviewed the 
veteran's VA medical file and remarked that after the 1982 
in-service left knee accident, the veteran never recovered.  
He continued, stating that "after this severe trauma he 
started treatment for [a] mild to moderate mental disorder."  

Weighing against the claim is a November 2005 VA examination 
report, in which the examiner concluded that the veteran's 
psychiatric condition was not due to, caused by, nor 
secondary to his service-connected left knee disability.

Based on the evidence above, the Board finds that the 
evidence is, at the very least, in equipoise and, giving the 
benefit of the doubt to the veteran, finds that the objective 
clinical evidence supports a finding that his psychiatric 
disorder is related to his service-connected left knee 
disability.  

For the foregoing reasons, the claim of entitlement to 
service connection for a depressive disorder is granted on a 
secondary basis. The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.


ORDER

Service connection for a depressive disorder, claimed as 
secondary to a service-connected left knee disability, is 
granted.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for a right shoulder disorder, claimed as 
secondary to a service-connected left knee disability, the 
Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  

Specifically, at an October 2005 VA examination, the veteran 
reported that his right shoulder condition had become 
progressively worse and had originated from force on his 
right shoulder due to crutches.  However, in his opinion, the 
VA examiner did not consider the veteran's use of crutches, 
but rather based his negative nexus opinion on the notion 
that "the shoulder and knees are far anatomical areas with 
different bony structures and nerve supplies unrelated to 
each other."
 
As the VA examiner did not consider whether the use of 
crutches for the veteran's left knee disability could in fact 
have caused or aggravated his right shoulder disorder, 
clarification is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The October 2005 VA examiner is 
asked to once again review the claims 
file, and state whether it is at least 
as likely as not that the veteran's 
right shoulder disorder is proximately 
due to or the result of his use of 
crutches for treatment of his service-
connected left knee disability.  If the 
October 2005 VA examiner is not 
available or is unable to provide an 
opinion, the veteran should be 
scheduled for another orthopedic 
examination which addresses this 
question.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


